DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
\The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “temper-evident message”, it is not clear what a temper evident message is.
Claim 6 requires “the release layer is target printed over the release layer”.  How can the same layer be printed over the same layer?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarini et al (US6,056,141).
Regarding claim 1, Navarini teaches a container (Figs. 1-4 and 5B), comprising: a base (Fig. 1 at 15) adapted to hold an item; a lid (Fig. 1 at 1) adapted to couple to the base and close the base (Fig. 2); a tamper-evident layer (Fig 5B at “INK IN”, “POLYURETHANE ADHESIVE AP”, “SUPPORT FILM”, 3 and 4) disposed between the base and the lid, the tamper-evident layer including: a release layer (Fig 5B at “INK IN”, “POLYURETHANE ADHESIVE AP”, “SUPPORT FILM”, and 4) with areas of non-coverage (“INK IN”) to form a temper-evident message (where the INK communicates a color that indicates the lid has been opened) when the lid is separated from the base (Fig. 4); an ink layer (“INK IN”) disposed over the release layer (Fig. 5B) and filling the areas of non-coverage; and a heat seal layer (“support film” where the support film is heat healed) disposed over the ink layer.
Regarding claim 2, wherein the release layer is target printed on a perimeter flange area of the lid (Fig. 4 where the layer is printed on the perimeter as well).
Regarding claim 3, wherein the release layer is target printed over the release layer. 
Regarding claim 4, wherein the base is heat sealed to the lid via the heat seal layer (where the seat sealed layer helps keep the lid and the base together by keeping the layers together).
Regarding claim 6, wherein the release layer is target printed on a perimeter flange area of the base (Fig. 4).
Regarding claim 7, wherein the release layer is target printed over the release layer (Fig. 5B).  
Regarding claim 8, wherein the lid is heat sealed to the base via the heat seal layer (where the seat sealed layer helps keep the lid and the base together by keeping the layers together).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarini, in view of Patel (US2010/0043694).
Regarding claim 5, Navarini DIFFERS in that it does not disclose the tamper-evident message is “TAMPERED”.  Attention, however is directed to Patel, which discloses a tamper evident device can disclose the message “tampered” after it has been tampered with.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Navarini, in view of Patel, in order to display a message to indicate tampering.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736